Name: Council Regulation (Euratom, ECSC, EEC) No 913/78 of 2 May 1978 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: taxation;  executive power and public service;  EU institutions and European civil service
 Date Published: nan

 3.5.1978 EN Official Journal of the European Communities L 119/7 COUNCIL REGULATION (EURATOM, ECSC, EEC) NO 913/78 of 2 May 1978 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communites, Having regard to the Protocol on the privileges and immunities of the European Communities, and in particular Article 13 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC, Euratom, ECSC) No 260/68 of 29 February 1968 laying down the conditions and procedure for applying the tax for the benefit of the European Communities (1), as last amended by Regulation (ECSC, EEC, Euratom) No 1544/73 (2), should be amended to take account of Council Regulation (Euratom, ECSC, EEC) No 912/78 of 2 May 1978 amending the Staff Regulations of officials of the European Communites and the conditions of employment of other servants of the European Communities (3), HAS ADOPTED THIS REGULATION: Article 1 The following indent shall be added to Article 6 (1) (a) of Regulation (EEC, Euratom, ECSC) No 260/68:  under Article 70a of the Staff Regulations. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 May 1978. For the Council The President K. B. ANDERSEN (1) OJ No L 56, 4. 3. 1968, p. 8. (2) OJ No L 155, 11. 6. 1973, p. 6. (3) page 1 of this Official Journal.